El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra una sen-tencia de la Corte de Distrito de Guayama declarando sin lu-gar cierta solicitud de certiorari.
De la transcripción aparece que Lorenzo Camuñas de-mandó en la Corte Municipal de Cayey a Jesús Centeno, en cobro de pesos. Archivada la demanda, se expidió el em-plazamiento el 10 de octubre de 1908. El diligenciado de dicho emplazamiento, copiado a la letra, es como sigue:
“CERTIFICADO DE DILIGENCIAMIENTO DEL MARSHAL.
“Certifico: que recibí el presente emplazamiento a las ocho de la mañana del día once de octubre de 1908, y que notifiqué el mismo, personalmente el día quince de octubre de 1908 a Jesús Centeno de-mandado mencionado en dicho emplazamiento, entregando a dicho demandado y dejando en su poder personalmente en esta población. *197una copia de dicho emplazamiento y en su poder, del demandado Jesú.s Centeno, una copia fiel y exacta de la demanda en el pleito mencio-nado en dicho emplazamiento. — Fechado hoy día 9 de noviembre de 1908. — Firmado por J. R. Vázquez, Encargado de la notificación.— Jurada ante mí hoy 9 de noviembre de 1908. — Joaquín Colón.”
El 9 de noviembre de 1908, el demandante pidió la ano-tación de la rebeldía del demandado y el 13 del mismo mes y año, que se dictara sentencia en contra del dicho demandado. Así lo hizo la corte, habiéndose subastado para ejecutar la sen-tencia dictada una finca de ocho cuerdas de la propiedad del démandado, el día 9 de febrero de 1909'.
Transcurrieron varios años y el 13 de abril de 1917 el de-mandado presentó una moción en la dicha Corte Municipal de Cayey solicitando que se declarara nula y sin ningún valor la sentencia en rebeldía dictada en contra suya, porque el emplazamiento no fué diligenciado por el márshal sino por persona distinta de dicho funcionario y esa persona dejó de prestar el juramento que para tales casos requiere la ley, no habiendo por tanto llegado a adquirir jurisdicción la corte sobre la persona del demandado.
La corte señaló día para la discusión de la moción orde-nando además que se citara a las partes. En el día señalado solo compareció la parte demandada que argumentó su peti-ción. La corte tomó bajo su consideración el caso y el 24 de abril de 1917, basándose en el artículo 92 del Código de Enjuiciamiento Civil y on las decisiones de esta Corte Su-prema en los casos de Andino v. Knight, 20 D. P. R. 198, y Torres y Enseñat v. Alfaro, 24 D. P. R. 731, declaró nula y sin ningún valor la sentencia en rebeldía que había dictado el 13 de noviembre de 1908 y la subasta de los bienes del de-mandado, sin especial condenación de costas.
Así las cosas, Pedro Quintana Vázquez y Nazaria Ortiz Collazo, pidieron a la Corte de Distrito de Guayama que ex-pidiera un auto de certiorari para revisar los procedimientos de la Corte Municipal de Cayey y en definitiva que dejara sin efecto la sentencia de 24 de abril de 1917 de que se ha hecho *198mérito. Los peticionarios fueron dueños de la finca rema-tada y en una acción reivindicatoría entablada por Jesús Centeno contra el actual dueño de la misma, fueron citados de evicción.
Expedido el auto, la corte oyó a las partes interesadas, y el 21 de junio de 1917 resolvió el caso definitivamente deses-timando la solicitud. “Si examinamos — dijo la corte de dis-trito — el diligenciamiento del emplazamiento efectuado el 9 de noviembre de 1908 tendremos que éste no se ajusta a los requisitos que exige la Ley de Enjuiciamiento Civil, tal cual regía en dicha fecha, pues en el diligenciamiento no se hace constar (a) que el encargado de la citación era mayor de 18 años; (6) que no tenía interés en el asunto o no era parte en el mismo; (c) el juramento no llena los requisitos que exige la sección tercera de la Ley de 12 de marzo de 1908, sobre de-claraciones juradas; (d) de la faz del juramento no aparece que el mismo se haya prestado ante un funcionario autori-zado para tomarlo, pues si bien apax-ece la firma de Joaquín Colón no se dice cuál es el cargo que dicha persona desem-peñaba; (e) que dicho juramento o declaración no fue sus-crita ante el funcionario que tomó el juramento.”
Los apelantes reconocen que él diligenciado del em-plazamiento es defectuoso, pero sostienen que se trata cíe meras irregularidades que, dado el tiempo transcurrido, no pueden invocarse para anular la sentencia que dictó la Corte Municipal de Cayey.
La cuestión a estudiar y a resolver es la de si el legajo de la sentencia demuestra o no demuestra que la corte municipal adquirió jurisdicción sobre la persona del demandado. Limitaremos nuestro estudio al primero de los defectos apun-tados.
El emplazamiento no se hizo por el marshal. Esto está admitido. Siendo ello 'así, sólo pudo llevarlo a efecto otra persona que reuniera las condiciones expresamente exigidas por la ley. Una de esas condiciones es la de que tal persona fuera mayor de diez y ocho años. No consta del diligencia-*199do que lo fuera. No se ha. solicitado la enmienda de .dicho diligenciado nunc pro tune para hacerlo así constar. (Woodward v. Brown, 119. Cal. 299.) Cuando se celebró la vista de la moción del demandado solicitando la nulidad de la'sen-tencia en la corte municipal, el demandante faltó en com-parecer. T examinada la propia solicitud de certiorari se observa que en ninguna parte de la misma se sostiene que la persona que hizo el emplazamiento era en realidad de ver-dad mayor de diez y ocho años. Bajo tales circunstancias ¿puede sostenerse que la corte adquirió jurisdicción sobre el demandado? Una respuesta negativa se impone, a nuestro juicio.
En tal virtud y habiendo además en consideración los otros defectos apuntados cualquiera que sea su naturaleza, y la ju-risprudencia establecida por esta corte en los citados casos de Andino v. Knight, 20 D. P. R. 198, y Torres y Enseñat v. Alfaro, 24 D. P. R. 731, y en el de Serrano v. Berdiel et al., 22.D. P. R. 416, procede la confirmación de la sentencia re-currida. '

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron.